DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior objection has been withdrawn in view of the amendment filed 05/02/2022.
The prior rejections under 35 U.S.C. §112(b) have been withdrawn in view of the amendment filed 05/02/2022. 
Applicant’s arguments filed 05/02/2022 regarding the rejections under 35 U.S.C. §103 have been fully considered but are not found persuasive for the reasons given below.
Applicant argues that the cited prior art of Maeda does not have a burr where “the innermost edge portion of the negative plate does not face the positive plate.” This feature is not recited in the claims. Rather, the claims more broadly require that, “[the burr] protrud[es]toward an outer peripheral side of the first negative electrode mixture layer from an innermost edge of an innermost peripheral portion of the negative electrode core body…” The undersigned is of the opinion that the claim recitation is broader language than the argued language of, “the innermost edge portion of the negative plate [faces] the positive plate.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that “the thin section 55” of Maeda is not necessary. This is not found persuasive because even if Applicant is of the opinion that the thin section 55 is not technically necessary, the thin section 55 nonetheless exists in the reference and reads on the structure of the claim.
Applicant argues that the evidentiary reference, JP’498, that a burr is not formed in the same manner as the cutting process of the instant application. JP’498 was only cited to show that a burr necessarily forms in Maeda (i.e., cutting/slitting the end of an electrode plate necessarily forms a burr). Since there appears to be no controversy that a burr is formed in Maeda, the evidentiary reference has been removed from the rejection. 
Applicant states that Kim “discloses that it is industrially difficult to make a thinner separator.” Applicant does not provide clear arguments as to how the present application distinguishes over Kim. Moreover, it is noted that the separator’s absolute thickness is not claimed, but only the relative size of the burr to the separator, so it is unclear how this argument could be relevant absent claim language that distinguishes over Kim. 
Applicant’s amendment appears to attempt to distinguish over the prior art by requiring that, “the negative electrode core body has a burr protruding toward an outer peripheral side of the first negative electrode mixture layer from an innermost edge of an innermost peripheral portion of the negative electrode core body” (emphasis added). This language does not appear distinctive because in the undersigned’s opinion, there only appears two ways to orient the burr: (1) protruding toward an outer peripheral side from an innermost edge (as presently claimed) and (2) protruding toward an inner peripheral side from an outermost edge. While Applicant did add additional language to the claim, that language does not appear to further limit the scope.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “…a coating step of coating the first negative electrode mixture layer…” and “…and coating the second negative electrode mixture layer onto another surface…” There is insufficient antecedent basis for term, “first negative electrode mixture layer” and “second negative electrode mixture layer.” The recitation is unclear because it is unclear later in the claim if Applicant means to refer to the first negative electrode mixture layer introduced at this portion of the claim, or another first negative electrode mixture layer. The claim is interpreted as reciting, “…a first negative electrode mixture layer.”
Claims 5 and 6 are rejected by virtue of their dependency upon claim 4.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US2005/0031950A1) in view of Kim (US20110014509A1). 
Regarding claim 1, Maeda teaches an alkaline storage battery (abstract) comprising: 
a spiral electrode group (electrode group 22, FIG. 1; [0053]) that is spirally formed by laminating a positive electrode plate (positive plate 24, FIG. 2; [0053]), a negative electrode plate (negative plate 26, FIG. 2; [0053]), and a separator (separator 28, FIG. 2; [0053]), wherein each of the positive electrode plate, the negative electrode plate, and the separator have a belt shape, wherein the separator is arranged between the positive electrode plate and the negative electrode plate (“[t]he electrode assembly is formed by winding a belt-like negative plate and a belt-like positive plate spirally with a separator in between and are contained in the case while that part of the negative plate which is wound around the outermost one of the electrode assembly contacts the inner wall of the case.” ([0005])) so that the negative electrode plate is located on an inner peripheral side of the positive electrode plate at an innermost peripheral portion of the spiral electrode group (see FIG. 2: the negative electrode plate 26 is located on the inner peripheral side in the cavity 44); and 
an outer packaging (case 10, FIG. 1; [0050]) having electric conductivity (“the electrode assembly 22 and is electrically connected to the case 10” ([0053])) in which the spiral electrode group is accommodated together with an alkaline electrolytic solution (“and an electrode assembly contained in the case together with an alkaline electrolyte” ([0023])), 
wherein: 
the negative electrode plate (negative plate 26, FIG. 2) comprises a negative electrode core body (“…the electrode assembly including a belt-like negative plate” ([0023])),
a first negative electrode mixture layer (outer layer 50, FIG. 4; [0066]) coated on a surface on an outer peripheral side of the negative electrode core body, and a second negative electrode mixture layer coated on a surface on an inner peripheral side (inner layer 48, FIG. 4; [0066]) of the negative electrode core body (negative substrate 46, FIG. 4; ([0062]));
the negative electrode core body has a burr (a burr is considered to be formed at thin section 55 of inner end portion 38 that surrounds negative substrate 46 which appears to be the same structure to that of the “burr” structure described by the instant application; the burr would necessarily be formed since the electrode is formed by cutting [0077]) protruding toward an outer peripheral side of the first negative electrode mixture layer from an innermost edge (see additional explanation below) of an innermost peripheral portion of the negative electrode core body (see FIGS. 6 and 7: the thin section 55 corresponding to inner end portion 38 is disposed at the inner portion of the electrode body and thus meets the limitation); 
a thickness of the first negative electrode mixture layer on an edge portion of the innermost peripheral portion of the first negative electrode core body is smaller than a thickness of a 30portion other than the edge portion of the first negative electrode mixture layer the edge portion having the innermost edge (see FIG. 5: inner end portion 38 has an edge portion (i.e., thin portion 55) that is smaller in thickness than the main portion 53; the edge portion necessarily has an innermost and outermost edge since it has two sides, the determination of which side being “innermost” being defined by the orientation of the negative plate 26 inside the battery).
	Regarding the limitation of the burr, “protruding toward an outer peripheral side,” it would have been obvious to try this limitation as shown below.
Since the burr necessarily forms on the negative electrode as discussed above, there is a finite number of identified ways of orienting the burr: (1) protruding toward an outer peripheral side from an innermost edge (as presently claimed) and (2) protruding toward an inner peripheral side from an outermost edge. In order to reduce the likelihood of short circuiting due to the burr, the skilled person could have pursued the two identified solutions with a reasonable expectation of success in reducing the likelihood of the cylindrical battery short circuiting due to the burr. Thus, it would have been obvious before the effective filing date of the claimed invention to try orienting the burr (i.e., by the design of the cutting process) such that it protrudes toward an outer peripheral side from an innermost edge. See MPEP 2143 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Maeda does not teach wherein a height of the burr is 30% or less of a thickness of the separator. However, Kim teaches the deficient limitation. Kim relates to the design of wound rechargeable batteries (abstract, [0028]) and is thus analogous art to Maeda. Kim teaches that the burr forms due to a cutting process (“slitting”), which is consistent with the interpretation of Maeda given above, and wherein a height of the burr is 30% or less of a thickness of the separator as shown below. In relation to the prior art, Kim teaches:
(“[t]hus, it is difficult for the separator 5 to have a thickness as low as about 14 µm to about 18 µm. This is because when the separator 5 has a thickness ranging from about 14 µm to about 18 µm, the slitting burr `B` should be controlled to within a height of about 7 µm or less, which is half the minimum thickness 14 µm of the separator 5, to prevent a short circuit.” (emphasis added, [0007])).
Accordingly, Kim broadly teaches wherein a height of the burr is 50% or less of a thickness of the separator. When considering the maximum thickness of the separator may be 18 µm and the height of the burr should be 7 µm or less, Kim also teaches wherein a height of the burr is ~39% or less of a thickness of the separator. To overcome the deficiencies of the prior art, Kim utilizes an insulating member (abstract), such as a tape ([0032]). In the absence of such an insulating member, such as in Maeda, the skilled person would more likely than not ensure that the height of the burr is 50% or less, or 39% or less of a thickness of the separator.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 §I.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the alkaline storage battery as taught by Maeda with that of Kim to have arrived at the claimed invention wherein a height of the burr is 30% or less of a thickness of the separator. The skilled person would have been motivated to do so to prevent a short circuit ([0007]).
Regarding claim 2, Maeda in view of Kim teach the alkaline storage battery according to claim 1 as described above. Maeda also teaches wherein the edge portion of the first negative electrode mixture layer of the innermost peripheral portion of the negative electrode core body has a thickness of 0.19 mm or less as shown below.
	Maeda teaches that the overlapping portion on at least one side thereof to the total amount of the negative active material contained in the entire negative plate is set in a range from 75% to 100% ([0025]). The thin section 55 (corresponding to the edge portion of the first negative electrode mixture layer of the innermost peripheral portion of the negative electrode core body as claimed) is set to half (i.e., 50%) the thickness of the overlapping portion ([0082]). Thus, the thin section 55 is accordingly at least 37.5% that of the thickness of the negative plate (calculated by multiplying 75% by 50%). In one example, the thickness of the negative plate is 0.4 mm (see Table 1, [0091]). The corresponding thickness of the thin section 55 (which corresponds to the claimed edge portion) therefore has a thickness of 0.15 mm, which meets the limitation of 0.19 mm or less.
Regarding claim 3, Maeda in view of Kim teach the alkaline storage battery according to claim 1, wherein the edge portion of the first negative electrode mixture layer is located rin a range of not less than 0.6 mm and not more than 10 mm from the innermost edge of the negative electrode core body.
	The claimed dimension corresponds to distance L1 of Maeda. Maeda does not teach the absolute dimensions of L1 (the dimensions are given relatively). However, as shown below, Maeda teaches that L1 more likely than not meets the limitation of the claim.
	Maeda teaches that the cavity 44 (FIG. 7) has an inside diameter equal to or less than 30% of the outside diameter of the case 10 (FIG. 1) ([0030]). With respect to the outside diameter of the case 10, Maeda teaches that it may be from 13.5 to 14.5 mm ([0023]). Thus, the diameter of the cavity 44 is from 4.05 to 4.35 mm. The cavity 44 is roughly circular, so the circumference may be calculated by π*D (where D is the inside diameter, i.e., 4.05 to 4.35). The calculated circumference of the cavity 44 is thus approximated as 12.7 to 13.7 mm. Lastly, as shown by annotated FIG. 1 below, it appears that L1 is roughly equal to about a fourth of the circumference of the cavity 44. The corresponding estimation of L1 is therefore about 3.2 to 3.4 mm, which meets the limitation. Thus, Maeda more likely than not teaches the limitation.

    PNG
    media_image1.png
    669
    1009
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 7 of Maeda, annotated)

Regarding claim 4, Maeda in view of Kim teach the alkaline storage battery according to claim 1 as described above. Regarding the method, Maeda teaches a method for manufacturing the alkaline storage battery comprising:
a coating step of coating a first negative electrode mixture layer (outer layer 50, FIG. 4; [0066]) onto one surface of a negative electrode core body base material having a belt shape (“…the electrode assembly including a belt-like negative plate” ([0023])) extending in a longitudinal direction (see FIG. 4; longitudinal direction is left-to-right, and the short direction is in-and-out of the page), and coating the second negative electrode mixture layer (inner layer 48, FIG. 4; [0066]) onto another surface of the negative electrode core body base material;
an adjustment step of adjusting, after the coating step, the first negative electrode mixture layer so that a thickness of the first negative electrode mixture layer in a first region containing a center of a width of the negative electrode core body base material is smaller than a thickness of the first negative electrode mixture layer in a second region other than the first region (“[n]ext, the punching metal holding the dried negative mixture is put through the gap between a pair of rolls and is compressed from both thicknesswise sides. At the time of rolling, the size of the gap is changed while keeping the pressing force of the rolls constant, thereby making the portion to be the thin section 55 thinner than the portion to be the overlapping portion 52.” ([0077])); and
a cutting step of cutting, after the adjustment step, the negative electrode core body base material, the first negative electrode mixture layer, and the second negative electrode mixture layer in the longitudinal direction at the center in 31the short direction of the negative electrode core body base material, and then cutting the negative electrode core body base material, the first negative electrode mixture layer, and the second negative electrode mixture layer in a short direction perpendicular to the longitudinal direction to produce a negative electrode plate having a belt shape (“…the slurry of the negative mixture are prepared and the slurry is applied to the punching metal …Then, the rolled metal is cut to a predetermined size, thereby providing the belt-like negative plate 26” ([0077]); see further explanation below);
a winding step of laminating and winding in the short direction, after the cutting step, the negative electrode plate, a belt-shaped positive electrode plate, and a belt-shaped separator arranged between the positive electrode plate and the negative electrode plate to produce the spiral electrode group having a spiral shape so that the negative electrode plate is located on an inner peripheral side of the positive electrode plate at the innermost peripheral portion of the spiral electrode group (“[t]he electrode assembly 22 are formed by winding the positive plate 24, the negative plate 26 and the separator 28 using the winding core 61 as shown in FIG. 9…” ([0078])); and
an insertion step of inserting, after the winding step, the spiral electrode group into an outer packaging can having electrical conductivity (“[a]pproximately cylindrical electrode assembly 22 are contained in the case 10 and the outermost portion of the electrode assembly 22 directly contacts the inner wall of the case 10.” ([0053])) together with the alkaline electrolyte solution (“[a] predetermined amount of alkaline electrolyte (not shown) is injected into the case 10 retaining the electrode assembly 22” ([0074])), 
wherein:
in the winding step, the spiral electrode group is produced so that the first negative electrode mixture layer is located on an outer peripheral side of the negative electrode plate, and the center of the negative electrode core body base material cut in the cutting step becomes an innermost edge of an innermost peripheral portion of the negative electrode plate (“[t]he electrode assembly 22 are formed by winding the positive plate 24, the negative plate 26 and the separator 28 using the winding core 61 as shown in FIG. 9.” ([0078]); see FIGs. 6-9 in relation to the winding step and structure of the first/second negative electrode mixture layers).  
	Maeda does not explicitly teach, specifically, where the negative electrode core body base material and the first/second negative electrode mixture layer are cut (e.g., in the center in the short direction). However, as known to those skilled in the art, electrode cores are conventionally made in roll-to-roll processes where, for instance, a sheet of foil that forms the current collecting material is continually processed, i.e., coated with electrode active material and then cut in the short direction (i.e., consistent with line Y of the instant application) to form a single electrode core for a single cylindrical battery. Maeda teaches such roll processes at [0077]. Thus, absent evidence to the contrary, it is more likely than not that Maeda teaches the claimed cutting step. 
	The claimed method, specifically the cutting step, results in symmetrical first region (“…a thickness of the first negative electrode mixture layer in a first region containing the center of the negative electrode core body base material is smaller than a thickness of the first negative electrode mixture layer in a second region other than the first region.”; see FIG. 4 of the instant application). As noted above, Maeda does not discuss such details of the cutting step in detail. However, as shown below, such orientation of the active material layers would be obvious to try.
	As noted above, electrode cores are conventionally made in roll-to-roll processes where, for instance, a sheet of foil that forms the current collecting material is continually processed. Maeda describes such processes at [0077]. Specifically, Maeda teaches “[a]t the time of rolling, the size of the gap is changed while keeping the pressing force of the rolls constant, thereby making the portion to be the thin section 55 thinner than the portion to be the overlapping portion 52.” However, Maeda only describes and illustrates one unit (i.e., negative plate 26 of FIGs. 4-5) and does not describe specifically how the size of the gap is changed to produce the plate prior to cutting. In this regard, there is a finite number of potential solutions for producing the plate prior to cutting. as illustrated in annotated FIG. 2 below.

    PNG
    media_image2.png
    603
    922
    media_image2.png
    Greyscale

ANNOTATED FIG. 2
(FIG. 5 of Maeda repeated to show unit orientation, annotated)
	In a first solution (1), the size of the gap is changed during rolling such that units of negative plate 26 are produced by a cutting line that produces outer end portion 42 of a first unit and inner end portion 38 of a second unit, in which case limitation is not met. In a second solution (2), the size of the gap is changed during rolling such that units of negative plate 26 are produced by a cutting line that produces inner end portion 38 of a first unit (note that the numbers on the first unit in annotated FIG. 2 are backwards) and inner end portion 38 of a second unit, in which case the limitation is taught. In such a case, it would have been obvious to try for the skilled person could have pursued the solutions with a reasonable expectation of success and arrived at the claimed invention. See MPEP 2143 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the method of claim 4 such that a thickness of the first negative electrode mixture layer in a first region containing a center of a width of the negative electrode core body base material is smaller than a thickness of the first negative electrode mixture layer in a second region other than the first region, the width being in a direction perpendicular to the longitudinal direction.
Regarding claim 5, Maeda in view of Kim teach the method according to claim 4 as described above. As shown below, Maeada also teaches wherein the first negative electrode mixture layer is adjusted in the adjustment step so that the thickness of the first negative electrode mixture layer in the first region is 0.19 mm or less.  
	The overlapping portion on at least one side thereof to the total amount of the negative active material contained in the entire negative plate is set in a range from 75% to 100% ([0025]). The thin section 55 (which corresponds to the claimed first region) is set to half (i.e., 50%) the thickness of the overlapping portion ([0082]). Thus, the thin section 55 is accordingly at least 37.5% that of the thickness of the negative plate (calculated by multiplying 75% by 50%). In one example, the thickness of the negative plate is 0.4 mm (see Table 1, [0091]). The corresponding thickness of the thin section 55) therefore has a thickness of 0.15 mm, which meets the limitation of 0.19 mm or less.
Regarding claim 6, Maeda in view of Kim teach the method according to claim 4 as described above. As shown below, Maeada also teaches wherein the first negative electrode mixture layer is adjusted in the adjustment step so that the first region extends in a region not less than 0.6 mm to not more than 10 mm on from the center in a width direction of the negative electrode core body base material.
	The claimed dimension corresponds to distance L1 of Maeda. Maeda does not teach the absolute dimensions of L1 (the dimensions are given relatively). However, as shown below, Maeda teaches that L1 more likely than not meets the limitation of the claim.
	Maeda teaches that the cavity 44 (FIG. 7) has an inside diameter equal to or less than 30% of the outside diameter of the case 10 (FIG. 1) ([0030]). With respect to the outside diameter of the case 10, Maeda teaches that it may be from 13.5 to 14.5 mm ([0023]). Thus, the diameter of the cavity 44 is from 4.05 to 4.35 mm. The cavity 44 is roughly circular, so the circumference may be calculated by π*D (where D is the inside diameter given above). The calculated circumference of the cavity 44 is thus approximated as 12.7 to 13.7 mm. Lastly, as shown by annotated FIG. 1 given above, it appears that L1 is roughly equal to about a fourth of the circumference of the cavity 44. The corresponding estimation of L1 is therefore about 3.2 to 3.4 mm, which meets the limitation. Thus, Maeda more likely than not teaches the limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/CHRISTINA CHERN/Primary Examiner, Art Unit 1721